Citation Nr: 1421668	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-23 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypertension.

2.  Entitlement to a rating in excess of 30 percent prior to December 18, 2012, and in excess of 10 percent from December 18, 2012, for residuals of right knee surgery.

3.  Entitlement to a rating in excess of 10 percent for right knee instability.

4.  Entitlement to an effective date earlier than May 19, 2004, for the assignment of a 10 percent rating for a scar of the right index finger.

5.  Entitlement to an effective date earlier than August 14, 2000, for the grant of service connection for pseudofolliculitis barbae with chronic cystic acne.

6.  Entitlement to an effective date earlier than March 2, 2007, for the award of a total rating based on individual employability due to service-connected disabilities (TDIU). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008, October 2009, April 2010 and July 2013 rating decisions of the VA Regional Office (RO) in Columbia, South Carolina.  

Subsequent to the most recent adjudications of the claims, additional treatment records were associated with the claims file while the case was with the RO.  However, review of these records reveals evidence regarding the issues which are being adjudicated below that is duplicative and/or cumulative of evidence previously considered by the RO or is not relevant.  Thus, a remand is not necessary.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2013).

Additionally, a December 2010 statement of the case (SOC) pertaining to the issues of an increased rating for hypertension and an earlier effective date for the grant of service connection for pseudofolliculitis barbae with chronic cystic acne is not of record.  As discussed below, the increased rating issue is being remanded and the Board's remand directives include obtaining a copy of the SOC.  As for the earlier effective date claim, as discussed below, this issue is being denied as a matter of law.  Consequently, as obtaining the SOC would not result in any additional benefit to the Veteran, the Board finds that a remand of this issue would result in an undue delay and is not warranted.  
The issues of entitlement to a rating in excess of 10 percent for hypertension and the right knee disability rating issues being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current claim for an increased rating for a scar of the right index finger was received on May 19, 2004.

2.  There is no evidence of record during the year prior to May 19, 2004, which demonstrates that it is factually ascertainable that an increase in disability occurred so that the Veteran became entitled to a 10 percent disability rating for his scar of the right index finger.

3.  In an unappealed rating decision issued in October 2001, the RO granted service connection for pseudofolliculitis barbae with chronic cystic acne. 

4.  In January 2010, the Veteran filed a claim requesting an earlier effective date for the grant of service connection for pseudofolliculitis barbae with chronic cystic acne.

5.  Prior to March 2, 2007, the Veteran was service-connected for pseudofolliculitis barbae with chronic cystic acne, evaluated as 30 percent disabling; degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling; mechanical pain of the cervical spine, evaluated as 10 percent disabling; residuals of right knee surgery with laxity, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; and a scar of the right index finger, evaluated as 10 percent disabling.  His combined disability rating was 60 percent.  

6.  Effective March 2, 2007, the disability evaluations for the lumbar spine and cervical spine disabilities were increased to 40 percent and 20 percent, respectively.  His combined disability rating was 70 percent.  
7.  Prior to March 2, 2007, the Veteran did not meet the schedular rating for the award of a TDIU; his service-connected disabilities of pseudofolliculitis barbae with chronic cystic acne, degenerative disc disease of the lumbar spine, mechanical pain of the cervical spine, residuals of right knee surgery with laxity, hypertension, and a scar of the right index finger did not preclude him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 19, 2004, for the assignment of a 10 percent rating for a scar of the right index finger have not been met. 38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The criteria for an earlier effective date earlier than August 14, 2001, for the grant of service connection for pseudofolliculitis barbae with chronic cystic acne have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The criteria for an effective date earlier than March 2, 2007, for the award of a TDIU have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the issue of an earlier effective date for the grant of service connection for pseudofolliculitis barbae with chronic cystic acne, the duties to notify and assist do not apply to this case because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  Manning v. Principi, 16 Vet. App. 534, 542 (2002).  

As for the other issues being adjudicated herein, the Veteran was notified in letters dated in July 2004, October 2005, May 2007, November 2007, September 2008, and December 2009 regarding the type of evidence necessary to establish his claims.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  All of the letters except for the July 2004 and October 2005 letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's earlier effective date claims arise from his disagreement with the effective dates assigned following the increase in disability ratings.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letters except for the July 2004 and October 2005 letters informed the Veteran of the criteria for an effective date.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, Social Security Administration (SSA) records and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in August 2004 (finger), November 2005 (finger), June 2007 (TDIU), and September 2008 (finger and TDIU).  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE)).  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims (Court) held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 38 U.S.C.A. § 5110(a),(b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper at 126.  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

	1.  Increased Rating for Scar of the Right Index Finger

The Veteran contends that he is entitled to a 10 percent rating for a scar of the right index finger effective from September 1, 1992, the first day of the month after he was discharged from service in August 1992.  See, e.g., December 2009 report of contact.

Here, the RO assigned an effective date of May 19, 2004, the date his increased rating claim was received.  Based on a review of the evidence, the Board concludes that an effective date earlier than May 19, 2004, is not warranted.

Service connection was originally granted in a March 1993 rating decision in which the disability was evaluated as zero percent disabling.  The Veteran did not appeal the disability rating.  As such, the March 1993 rating decision is final.  In finding that that rating decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of the severity of the Veteran's scar of the right index finger was received during the relevant time period to appeal the March 1993 rating decision.  The March 1993 rating decision is thus final.  As such, entitlement to an earlier effective date for a 10 percent rating for a scar of the right index finger is not warranted on this basis.

The evidence also does not show, nor does the Veteran contend, that an informal or formal claim for an increase was filed prior to May 19, 2004.  A review of the claims file fails to show that any claim was received between the March 1993 rating decision awarding service connection with a zero percent rating and the May 19, 2004, increased rating claim.  As no claim was filed prior to May 19, 2004, an earlier effective date based on an earlier claim is not warranted.

A claim for entitlement to a TDIU was received by the RO on May 19, 2004, which the RO treated as an increased rating claim for all of the Veteran's service-connected disabilities.  As the March 1993 rating decision is final and as no claim was received prior to May 19, 2004, the Veteran can only be granted an earlier effective date if there is medical evidence of record within the one year period prior to May 19, 2004, showing that the 10 percent rating was warranted.  In this case, the pertinent evidence fails to show that the Veteran's scar of the right index finger warranted a rating of 10 percent prior to the May 19, 2004, claim.  

The Veteran's treatment records during this time period fail to show he met the criteria for a 10 percent rating under the applicable diagnostic code.  This disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5529 and 38 C.F.R. § 4.118, DC 7805.  DC 7805 provides for a scar to be rated on the basis of limitation of motion.  38 C.F.R. § 4.118, DC 7805 (2013).  Limitation of motion of the index finger is rated under DC 5529.  A 10 percent rating under DC 5529 is warranted with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited more than 30 degrees.  38 C.F.R. § 4.71a, DC 5529 (2013).  In this case, in a September 2009 decision, the Board concluded that a September 2008 VA examination showed that the Veteran met the criteria for a 10 percent rating under DC 5229.  The Veteran's treatment records in the one year prior to May 19, 2004, fail to show symptomatology warranting a 10 percent rating.  Therefore, an earlier effective date based on evidence showing that an increase in disability had occurred in the one year prior to the May 19, 2004, claim is not warranted.

While the Board recognizes the Veteran's belief that the effective date for the assignment of a 10 percent rating for a scar of the right index finger, should be earlier than May 19, 2004, the governing legal authority is clear and specific, and VA is bound by it.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an effective date earlier than May 19, 2004, for the assignment of a 10 percent rating for a scar of the right index finger is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).

2.  Service Connection for Pseudofolliculitis Barbae 

The Veteran contends that he is entitled to an effective date earlier than August 14, 2000, for the grant of service connection of pseudofolliculitis barbae with chronic cystic acne as he experienced symptomatology in service.  See, e.g., January 2010 claim.

Here, the Veteran was initially denied service connection in a June 1995 rating decision.  In an October 2001 rating decision, the RO granted service connection and assigned an effective date of August 14, 2000, the date a petition to reopen his previously denied claim was received.  In that decision, the RO also denied CUE in the previous denial.  Based on a review of the evidence, the Board concludes that the appeal as to this issue must be dismissed.  

The Veteran has not contended, nor does the evidence show, that he appealed the effective date assigned in the October 2001 rating decision granting service connection.  As such, that rating decision is final.  In finding that that rating decision is final, the Board is cognizant of the holding in Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of the effective date of the grant of service connection for pseudofolliculitis barbae with chronic cystic acne was received during the relevant time period to appeal the October 2001 rating decision.  The October 2001 rating decision is thus final.  

As noted above, in Rudd, 20 Vet. App. 296, the Court held that appellants are prohibited from collaterally attacking a prior final rating decision by filing a freestanding earlier effective date claim.  The Court specifically held that, once a decision assigning an effective date has become final, as is the case here with the October 2001 rating decision, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299. 

Although there are numerous exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See Rudd, 20 Vet. App. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attacks authorized to challenge a final decision by the Secretary). 

In this case, it is undisputed that the October 2001 rating decision, which granted service connection is final.  It is also undisputed that the Veteran is essentially seeking to reopen this prior final rating decision by means of the current appealed claim for an earlier effective date for the grant of service connection.  For the reasons set forth above, there is no legal entitlement to an effective date earlier than August 14, 2000, for the grant of service connection for pseudofolliculitis barbae with chronic cystic acne.  Based on the procedural history of this case, the Board has no alternative but to dismiss the claim without prejudice to the Veteran filing a CUE claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement).  

	3.  Award of a TDIU

The Veteran contends that he is entitled to an effective date earlier than March 2, 2007, for the award of a TDIU as he has not been able to work since April 2003.  See, e.g., April 2009 notice of disagreement. 

Here, the RO assigned an effective date of March 2, 2007, the date that the Veteran's claim was received and his lumbar spine disability rating was increased to 40 percent disabling and his cervical spine disability rating was increased to 20 percent disabling.  Based on a review of the evidence, the Board concludes that an effective date earlier than March 2, 2007, for the grant of a TDIU is not warranted.

Prior to March 2, 2007, the Veteran's service-connected disabilities were pseudofolliculitis barbae with chronic cystic acne, evaluated as 30 percent disabling; degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling; mechanical pain of the cervical spine, evaluated as 10 percent disabling; residuals of right knee surgery with laxity, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; and a scar of the right index finger, evaluated as 10 percent disabling.  His combined disability rating was 60 percent.  From March 2, 2007, his combined disability rating was 70 percent following the increases to 40 percent and 20 percent for his lumbar and cervical spine disabilities, respectively.  

The schedular requirements for TDIU require that if there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  Therefore, the Veteran did not meet the schedular requirements for TDIU prior to March 2, 2007.  

It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) , an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.   

After the Veteran stopped working in 2003, he filed a claim seeking entitlement to a TDIU in May 2004; that claim was denied in a March 2005 rating decision.  A June 2005 claim was denied in a September 2005 rating decision.  In this case, prior to the March 2, 2007, claim that led to the grant of benefits, the Veteran was twice denied entitlement to a TDIU.  The Veteran did not appeal either decision.  No new and material evidence pertinent to the issue of entitlement to a TDIU was received within the time periods to appeal those decisions.  As such, those decisions are final.  Bond, 659 F.3d 1362. 

The evidence also does not show, nor does the Veteran contend, that an informal or formal claim for a TDIU was filed prior to March 2, 2007.  In this regard, the Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  

A review of the claims file fails to show that any claim for a TDIU or an increased rating claim in which the issue of entitlement to a TDIU based on that disability was raised was received between the September 2005 rating decision and the March 2, 2007, claim.  Although a claim for an increased rating for the right finger was received in October 2005, the evidence of record pertaining to that claim, including the Veteran's contentions, fail to show that he claimed unemployability as a result of such disability.  Consequently, the Board finds that a claim for a TDIU was not raised in connection with the October 2005 increased rating claim.  As no claim was filed after the September 2005 rating decision prior to March 2, 2007, an earlier effective date based on an earlier claim is not warranted.

A claim for entitlement to a TDIU was received by the RO on March 2, 2007.  As the September 2005 rating decision is final and as no claim was received prior to March 2, 2007, the Veteran can only be granted an earlier effective date if there is medical evidence of record within the one year period prior to March 2, 2007, showing that his service-connected disabilities alone rendered him unemployable.  In this case, the pertinent evidence fails to show that the Veteran was unable to obtain and maintain substantially gainful employment due to his service-connected pseudofolliculitis barbae with chronic cystic acne, degenerative disc disease of the lumbar spine, mechanical pain of the cervical spine, residuals of right knee surgery with laxity, hypertension, and a scar of the right index finger.

None of the Veteran's treatment records in the one year prior to March 2, 2007, indicate that his disabilities were severe enough to render him unemployable.  A VA examination in January 2006 for the Veteran's lumbar spine and pseudofolliculitis barbae with chronic cystic acne does not contain any opinion indicating that those disabilities rendered the Veteran unemployable.  In this case, not until the Veteran's lumbar and cervical spine disabilities increased in severity such that increased ratings for those disabilities were warranted from March 2, 2007, does the evidence show that the severity of Veteran's disabilities precluded his being able to obtain and maintain substantially gainful employment.  

In sum, prior to March 2, 2007, the Veteran did not meet the criteria for a schedular TDIU; the medical evidence does not indicate that the Veteran was unemployable due to his service-connected disabilities of pseudofolliculitis barbae with chronic cystic acne, degenerative disc disease of the lumbar spine, mechanical pain of the cervical spine, residuals of right knee surgery with laxity, hypertension, and a scar of the right index finger.  The Veteran's disabilities did not combine to render him unemployable until his lumbar and cervical spine disabilities were shown to warrant increased ratings effective the date of his claim, March 2, 2007.  Therefore, while the Veteran contends that the effective date for the grant of TDIU should be earlier than March 2, 2007, the record presents no evidentiary basis for the assignment of an earlier effective date.  The governing legal authority is clear and specific and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.
 
As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to an effective date earlier than March 2, 2007, for the award of a TDIU is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to an effective date earlier than May 19, 2004, for the assignment of a 10 percent rating for a scar of the right index finger is denied.
Entitlement to an effective date earlier than August 14, 2000, for the grant of service connection for pseudofolliculitis barbae with chronic cystic acne is dismissed.

Entitlement to an effective date earlier than March 2, 2007, for the award of a TDIU is denied.


REMAND

Regrettably, a remand is necessary for the issues remaining on appeal.  With regards to the increased rating claim for hypertension, in April 2014, the Veteran's representative asserted that the disability had increased in severity since the last VA examination in 2010.  Also, prior to the transfer of the case to the Board in 2014, additional pertinent treatment records pertaining to the Veteran's hypertension were added to the claims file.  No supplemental statement of the case (SSOC) addressing these records were issued.  Therefore, a remand is necessary to afford the Veteran a VA examination and for the RO to issue an SSOC addressing the additional treatment records.  Furthermore, as noted in the Introduction, it appears that the December 2010 SOC for this issue is not of record.  The Veteran's claims file contains the May 2010 notice of disagreement (NOD) and the January 2011 substantive appeal; however, while the Veterans Appeals Control and Locator System (VACOLS) shows that an SOC was issued in December 2010, it does not appear in the paper claims files or the electronic record.  On remand, a copy of the December 2010 SOC should be associated with the claims file.

Regarding the right knee issues, in a July 2013 rating decision, the RO decreased the disability rating for the residuals of right knee surgery from 30 percent to 10 percent disabling and denied a rating in excess of 10 percent for the right knee instability.  An NOD was filed in August 2013.  According to VACOLS, an SOC was issued in January 2014 and a timely substantive appeal was also filed in January 2014.  Neither of these documents is of record, leading the Board to conclude that there is a temporary claims file at the RO.  Therefore, a remand is necessary to associate any temporary claims file with the permanent claims file.
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the December 2010 SOC addressing the issue of entitlement to a rating in excess of 10 percent for hypertension and any temporary claims file pertaining to the Veteran's service-connected right knee disabilities.

2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Columbia, South Carolina VA Medical Center (VAMC), from the Goose Creek, South Carolina VA Community Based Outpatient Clinic (CBOC) and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, accord the Veteran an appropriate VA examination to determine the severity of his service-connected hypertension.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.
The examiner is also requested to report all pertinent manifestations and symptomatology of the service-connected hypertension.  In particular, the examiner should opine as to whether the Veteran has diastolic pressure predominantly 110 or more; systolic pressure predominantly 200 or more; diastolic pressure predominantly 120 or more; or diastolic pressure predominantly 130 or more.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


